DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The distributor channel being defined by a first wall surface is considered to be a closed ended statement requiring a single wall 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first and second, and the third and fourth wall surfaces being parallel in claim 3 renders the claim indefinite in the case that the channel being defined by a single wall surface is considered closed ended. In the case that the distributor channel is defined by a singular wall surface, the distributor channel is formed by a curved surface which cannot be determined to be parallel to another curved surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler et al. (US-3807483-A), hereinafter Buhler.
	Regarding Claim 1, Buhler teaches an apparatus to fill molds (Col. 1 L. 10-26) which includes a housing (Fig. 1, E, C, K, A, Col. 7 L. 36-67) having an inlet (Fig. 1 A3, Col. 7 L. 61-Col. 8 L. 5), an outlet (Fig. 1 B, Col. 7 L. 65-Col. 1 L. 1), and a sand-chamber (Fig. 1 a, Col. 8 L. 1-5) which is the same as the claimed a distributor device for use in a filling shoe for filling a mould cavity of a powder compression die, the distributor device comprising a housing adapted to direct a powder flow from a powder supply to an outlet of the filling shoe for discharge into the mould cavity, the housing comprising: an inlet portion connectable to the powder supply; an outlet portion with an outlet opening arranged at the outlet of the filling shoe; and a distributor portion arranged between the inlet portion and the outlet portion.
	Buhler further teaches the sand-chamber including transverse pipes (Fig. 1 A4, Col. 8 L. 22-40) which constitutes the claimed the distributor portion comprises two or more guide elements arranged to divide the distributor portion into a plurality of distributor channels including at least three side-by-side distributor channels. 
Buhler further teaches the claimed each distributor channel having an input with an input cross-sectional area at an upstream end of the distributor channel and an output with an output cross-sectional area at a downstream end of the distributor channel, wherein the input cross-sectional area differs from the output cross-sectional area for at least one of the distributor channels (Fig. 1).
Buhler further displays the transverse pipes being at different vertical positions (Fig. 1 A4) which constitutes the claimed the distributor channels are disposed in a cascaded arrangement of consecutive stages.


Regarding Claim 3, Buhler teaches the claim elements as discussed above. As discussed above, Buhler displays the transverse pipes being at different vertical positions which constitutes the claimed guide elements are arranged to define a first stage with a first number of N distributor channels and a consecutive second stage with a second number of M distributor channels. Fig. 1 displays a transverse pipe being higher than two other transverse pipes resulting in N=2 distributor channels and M=3 distributor channels.
Fig. 1 further displays wall surfaces of the distributor channels being parallel to one another in both the N and M distributor channels.

	Regarding Claim 4, Buhler teaches the claim elements as discussed above. Buhler further displays each distributor channel having an input/output ratio defined as the input cross-sectional area divided by the output-cross sectional area since Buhler displays each distributor channel having an input cross-sectional area and an output cross-sectional area as discussed above. 
	Buhler further displays the claimed input/output ratio for at least one of the distributor channels differs from the input/output ratio of one or more of the remaining distributor channels since the N distributor channels and M distributor channels as discussed above have different amounts of distributor channels across the same cross-sectional area.

	Regarding Claim 5, Buhler teaches the claim elements as discussed above. Buhler further displays a space between the transverse pipes and the grate (Fig. 1, a, A4, B) which constitutes the 

	Regarding Claim 7, Buhler teaches the claim elements as discussed above. Buhler further displays the M distributor channels being formed by the transverse pipes which have equal height resulting in the distributor channels of the second stage having equal length.

	Regarding Claim 8, Buhler teaches the claim elements as discussed above. As discussed above, Buhler displays a space between the transverse pipes and the grate which constitutes the claimed at least one distribution duct is arranged between the distributor portion and the outlet portion.

	Regarding Claim 9, Buhler teaches the claim elements as discussed above. Buhler further displays the outlet opening being the same width as the cavity to be filled (Fig. 1).

	Regarding Claim 11, Buhler teaches the claim elements as discussed above. Buhler further displays the inlet (Fig. 1 A3) being smaller than the outlet (the distance between the mold-frame portions C, Fig. 1) which is the same as the claimed a cross-sectional area defined by an outermost periphery of the outlet opening is larger than a cross-sectional area defined by an outermost periphery of the inlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. (US-3807483-A), hereinafter Buhler.
	Regarding Claim 6, Buhler teaches the claim elements as discussed above. Buhler does not explicitly disclose the claimed at least one distribution duct is arranged between a first stage of the distributor portion and a second stage of the distributor portion.
	As discussed above, Buhler displays transverse pipes being located at different heights. Buhler does not specify what the variation in height should be. Through routine experimentation on the pipe location, a person having ordinary skill in the art may place the upper and lower transverse pipes such that there is a space between the upper and lower transverse pipes, in which case the claimed at least one distribution duct is arranged between a first stage of the distributor portion and a second stage of the distributor portion would be present.


Response to Arguments
Applicant’s arguments, see P. 7 Par. 3-5, filed 10/21/2021, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 4-7, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736